Citation Nr: 0005210	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-20 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim for
service connection for a psychosis, to include schizophrenia.

2.  Service connection for major depression/dysthymia.

3. Service connection for alcohol/polysubstance abuse.

4. Service connection for personality disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel

INTRODUCTION

The veteran served on active duty from December 1988 to May 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and November 1997 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  In the May 1997 rating 
action, the RO denied the veteran's petition to reopen a 
claim for service connection for schizophrenia.  In the 
November 1997 rating decision, the RO denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include bipolar disorder and paranoid 
schizophrenia.  The veteran timely appealed these 
determinations to the Board.

Although the veteran's varied psychiatric diagnoses have been 
claimed, and adjudicated, as a single issue ("acquired 
psychiatric disorder"), to avoid any confusion with respect 
to the specific conditions reflected by the record and 
considered, the Board finds that the issues on appeal are 
best characterized as on the cover page of this decision.

REMAND

Medical evidence associated with the claims file in 
connection with the current claims reflect diagnoses of a 
psychosis, apparently variously diagnosed as bipolar disorder 
with psychotic features and paranoid schizophrenia, 
depression/dysthymia, alcohol and polysubstance dependence, 
and personality disorders.  

In a May 1997 statement, which was filed at the RO that same 
month, the veteran reported that there outstanding medical 
records from the "VAMC T.P.," which would reflect his 
treatment at that facility "earlier in the 1990s."  He 
maintained that, if obtained, these records would support his 
claims.  In that same statement, the veteran also indicated 
that he would try to obtain pertinent records showing his 
treatment for psychiatric problems in Washington State, 
presumably dated during that same time period, which would 
also support his claim.  This is particularly significant in 
this case because regulations provide that, for certain 
chronic diseases, such as a psychosis, a presumption of 
service connection arises if the disease is manifested to a 
degree of 10 percent within one year following discharge from 
service.  

However, it is unclear whether all VA records since the 
veteran's discharge from service have been associated with 
the record.  More recent medical records should also be 
associated with the claims file.  The claims folder reveals 
that the veteran has been receiving regular treatment for his 
psychiatric disabilities at the Bedford, Massachusetts VAMC, 
and that he was hospitalized on two occasions between 
December 1994 and March 1995 at the VAMC in Boston, 
Massachusetts.  However, treatment records from the Bedford, 
Massachusetts VAMC, dated subsequent to January 1997, and 
hospitalization records from the Boston, Massachusetts VAMC, 
dated subsequent to March 1995, have also not been associated 
with the claims folder.  The Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998; Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)., 
Hence, all outstanding VA (and any other indicated) treatment 
records should be obtained and associated with the claims 
file. 

In addition, although the veteran apparently is receiving 
disability benefits from the Social Security Administration 
(SSA), it does not appear that VA has attempted to obtain and 
associate these records with the claims folder.  The RO must 
obtain these treatment records because they might contain 
diagnostic studies and other conclusions that might be 
determinative in the disposition of these claims.

The Board would also emphasize that, if the evidence 
described above does not support the veteran's claim to 
reopen and his original claims for service connection other 
psychiatric disorders, the duty to inform requires that the 
RO advise him of the evidence needed to do so.  See 
38 U.S.C.A. § 5103(a) (1997); Robinette v. Brown, 8 Vet. App. 
69 (1995); Graves v. Brown, 8 Vet. App. 522 (1995).  

Finally, the Board also notes that, although the RO 
previously considered and denied the veteran's claim for 
service connection for alcoholism as willful misconduct 
(specifically, in March 1991), the interepretation of the law 
has changed since that time.  While, effective for claims 
(such as the one involving his current appeal), filed after 
October 31, 1990, the payment of compensation is precluded 
for any disability determined to be the result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs, only the payment of compensation is prohibited in 
these types of cases, and not the grant of service connection 
itself, as other benefits may flow from a grant of service 
connection.  See, e.g., Barela v. West, 11 Vet. App. 280 
(1998).  The RO should specifically consider this 
interpretation of the law in adjudicating the claim involving 
alcohol/polysubstance abuse.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This should specifically 
include any outstanding records from the 
Bedford, Massachusetts VAMC, dated prior 
to and after January 1997; from the 
Boston, Massachusetts VAMC, dated prior 
to December 1994 and since March 1995; 
all outstanding records from the "VAMC 
T.P.;" and all other records from any 
facility or source identified by the 
veteran.  The aid of the veteran and his 
representative in securing such records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  However, if any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran and copies of the 
medical records that served as the basis 
for any such decision(s).

3.  If none of the requested development 
yields a medical opinion as to a 
relationship between any of the veteran's 
psychiatric disabilities and his period 
of military service, the RO should 
specifically advise him of the need to 
submit such competent medical evidence to 
support the claims.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claims on appeal, in light of 
all relevant evidence, and all pertinent 
legal authority, specifically to include 
the Barela decision, cited to above, and 
all other pertinent legal authority cited 
herein.  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

6.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.  That SSOC must include 
the laws and regulations governing 
finality and reopening of previously 
disallowed claims, along with all other 
authority considered and not previously 
cited.  

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


